Citation Nr: 1045235	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to a back disability.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 22, 2007 to July 9, 
2007.  He had prior service in the Naval Reserve, to include 
active duty training on April 5, 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran testified before the undersigned via video conference 
from the RO in July 2010.  

The issues of service connection for a bilateral knee disorder 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 27, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of his appeal for VA nonservice-connected pension 
benefits is requested.

2.  The Veteran sustained a back injury on April 5, 1996, which 
resulted in permanent back disability.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran for VA nonservice-connected pension benefits have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A back disability, to include degenerative disc disease, was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nonservice-connected Pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  At his hearing before the Board on July 27, 2010, the 
Veteran stated that he wanted to withdraw his appeal for 
nonservice-connected pension.  The Veteran has withdrawn his 
appeal and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review that appeal and it is dismissed.


Service Connection

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability resulting from 
disease or injury incurred during active duty for training (ADT), 
or injuries suffered during inactive duty training (IDT) to 
include when a cardiac arrest or a cerebrovascular accident 
occurs during such training.  See 38 U.S.C.A. §§  101 (24), 106.

Reserve and National Guard service generally means ADT and IDT.  
ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Basically, this refers to the two weeks of annual 
training, sometimes referred to as "summer camp," that each 
Reservist or National Guardsman must perform each year.  It can 
also refer to the Reservist's or Guardsman's initial period of 
training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen pursuant 
to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the 
twelve four-hour weekend drills that each Reservist or National 
Guardsman must perform each year.  These drills are deemed to be 
part-time training.

Active military service includes active duty, any period of ADT 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of IDT during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard 
service (ADT or IDT with no active duty) is not a veteran as 
legally defined.  In the service connection context, for example, 
this means that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 38 
C.F.R. § 3.307, applicable to active duty, would not apply to ADT 
or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available 
where the only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).  In this case, the 
Veteran also had subsequent active duty service.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 Vet. 
App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records reflects that on April 
5, 1996, while on ADT, the Veteran injured his low back while 
lifting a 100 pound tent.  The assessment/diagnosis was acute 
lumbar strain.  It was noted that x-rays showed no acute changes, 
however, there was a notation of questionable pars defect, 
bilateral L5, and questionable partial sacralization of L5.  

The Veteran is competent to testify as to both the incurrence and 
continuity of symptomatology associated with the back injury and 
is competent to report as to the circumstances of his in-service 
accident.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of 
service connection for paranoid schizophrenia where lay persons 
submitted statements attesting to observing a change in the 
veteran's behavior during and since service); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. at 469; see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the Veteran's testimony credible.  The record 
reflects that the Veteran has reported continuous back problems 
since the 1996 accident.  For example, in October 1997, the 
Veteran was seen for muscle spasms in his back by Luis V. 
Borrell, M.D.  He has reported seeking additional attention from 
this physician, contemporaneous to the accident.  When he was 
recently examined by VA in March 2010, the examiner found the 
Veteran to be a reliable historian in his report of the back 
injury and continued reports of back pain and believed that he 
sought treatment after the accident.  It was noted that a 
February 2008 magnetic resonance imaging (MRI) revealed 
degenerative disc disease which the examiner essentially 
indicated has developed over time.  The examiner was unable to 
conclude if the current back problems had their onset with the 
inservice back injury without resorting to speculation due to the 
lack of documented evidence.  However, the Board finds that the 
Veteran's reports of continued back problems to be credible and 
therefore sufficient to establish continuity since 1996.  He has 
reported to various Navy physicians that his back problems began 
in 1996 and his history has been accepted as accurate.  See, for 
example, Clinic Note dated March 22, 2010, and Medical Board 
Report dated July 9, 2010.  

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether a back disability 
is attributable to service.  As noted, the VA examiner was unable 
to provide a definitive opinion, but basically indicated that the 
Veteran's degenerative disc disease developed over time, 
consistent with the Veteran's assertions.  The Veteran has also 
consistently reported to physicians that he has had back problems 
since the 1996 accident and they have accepted his history as 
accurate and he has been referred to as a reliable historian.  
Therefore, even though there is no definitive opinion, the record 
is supportive of the Veteran's statements.  

The evidence in this case is so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by law 
and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection for a back disability is 
warranted.


ORDER

The appeal is dismissed with respect to the claim of entitlement 
to nonservice-connected pension. The appeal is dismissed with 
respect to the claim of service connection for chloracne, to 
include as due to exposure to herbicides.

Service connection for a back disability, to include degenerative 
disc disease, is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

With regard to the claim of service connection for a bilateral 
knee disability, service treatment records show that on July 22, 
2006, the Veteran reported right knee pain that started with 
running.  He described a popping as if the knee was out of place.  
The assessment was right knee pain with running.  On July 31, 
2006, the Veteran again sought treatment for right knee pain.  On 
August 9, 2006, he complained of right lower leg pain with 
running.  He stated that he had started running daily in April, 
May, and June.  He said that he was able to complete the May PRT, 
but experienced pain with running.  He continued to have pain in 
the right leg and now noticed pain in the left leg.  The 
assessment was right knee pain, questionable runner's knee.  The 
Veteran has not been afforded a VA knee examination to include a 
VA medical opinion in order to determine if his current bilateral 
knee disability is etiologically related to service or to his 
service-connected back disability.  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (d).  In this case, 
a VA medical opinion is necessary.  

On remand, the RO/AMC should also verify the Veteran's complete 
dates of ADT and IDT in 2006 and request a complete copy of his 
service treatment and service personnel records, to include those 
associated with his Medical Evaluation Board in 2009.  

With regard to the claim of service connection for hypertension, 
the Veteran maintains that he was first told that he had 
hypertension when he went for treatment of a cold at Camp 
Virginia.  Service treatment record show that during active duty 
for training on February 6, 1995, the Veteran sought treatment 
for a sore throat.  He stated that his blood pressure was 
occasionally high.  At that time, it was recorded as 138/104.  On 
February 7, 1995, February 8, 1995, and February 9, 1995, the 
Veteran had several elevated blood pressure readings.  During an 
evaluation on May 30, 1996, he reported a positive history of 
hypertension, occasionally high.  During active duty for 
training, a blood pressure reading on March 21, 1998, was 
156/100.  On March 21, 1999, blood pressure was again 156/100.  
The Veteran has stated that he has been on medication for 
hypertension since 2000.  A medical opinion should be obtained to 
determine if hypertension had its onset during the Veteran's ADT.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify of the 
complete dates of the Veteran's periods of 
active duty for training and inactive duty 
for training in 2006.  Also, request a 
complete copy of his service treatment and 
service personnel records, to include those 
associated with his Medical Evaluation 
Board (MEB) in 2009.  Document all efforts 
made in this regard.  

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current bilateral knee 
disability had its clinical onset during 
the Veteran's service.  In providing this 
opinion, the examiner should specifically 
discuss the complaints and findings 
pertaining to the Veteran's knee(s) in July 
and August 2006.

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current bilateral knee was 
either (a) caused by, or (b) permanently 
aggravated by the Veteran's service-
connected back disability.  If such 
aggravation is found present, the examiner 
should address the following medical 
issues: (1) The baseline manifestations of 
the Veteran's bilateral knee disability 
found present prior to aggravation; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due to 
the service-connected back disability based 
on medical considerations.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Obtain a VA medical opinion with regard 
to the Veteran's diagnosed hypertension.  
The examiner should review the claims 
folder.  

The examiner should provide an opinion as 
to the date of onset of the Veteran's 
hypertension.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not that the Veteran's hypertension had its 
clinical onset during his active duty for 
training in February 1995.  In providing 
this opinion, the examiner should 
specifically discuss the findings 
pertaining to the Veteran's blood pressure 
recorded on February 6, 7, 8, and 9, 1995.  
The examiner should also discuss the 
significance of the Veteran's blood 
pressure readings recorded on March 21, 
1998, and March 21, 1999.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Review the medical opinions obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the 
examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
any issue remaining on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


